ALLOWANCE
This action is in response to the amendment filed 7/11/2022.  Claims 1-8 are pending.  Claims 1-2, 4-8 have been amended.  Claims 1-8 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 7/11/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4 and 7, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, system or non-transitory computer-readable storage medium in which a micro-segmentation policy is enforced onto a user device that migrates from inside to outside of a secure network, by monitoring the user device location based on the context of the user device’s connection with the secure network, the micro-segmentation policy is enforced at the user device, a detected proxy the user device is using to connect to the secure network and servers being accessed, the micro-segmentation policy enforcement being enabled by nullification of a network address translation (NAT) previously performed by an IP services switch (IPSS), the nullification being performed by a gateway internal to the secure network that replaces the IP address and port resulting from the NAT with an IP address and port previously assigned to the gateway, as the communications in the internal network are labeled with the gateway’s source IP address and port number policy enforcement is able to identify the packets and prevent any misses resulting from random NAT address/port combinations, in the specific manner and combination as recited in claims 1, 4 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (US 2005/0117605 A1) is related to port number translation.
Mukherjee et al. (US 2004/0225895 A1) is related to VPN tunneling.
Foti et al. (US 2003/0012205 A1) is related to policy information transfer in 3GPP networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492